FILED
                              'UNITED STATES DISTRICT COURT                               SEP 162009
                               FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District and
                                                                                      Bankruptcy Courts

Melvin Richardson,                            )
                                              )
                Petitioner,                   )
                                              )
        v.                                    )
                                              )
                                                      Civil Action No.
                                                                             09 1758
J.D. Whitehead,                               )
                                              )
                Respondent.                   )


                                   MEMORANDUM OPINION

        This action, brought pro se, is before the Court on the petitioner's application for a writ of

habeas corpus, accompanied by an application to proceed in forma pauperis. The Court will

grant the application to proceed in forma pauperis and will dismiss the case for lack of

jurisdiction.

        Petitioner is a prisoner at the Federal Correctional Institution in Cumberland, Maryland.

He challenges a judgment of conviction entered by the Superior Court of the District of

Columbia following his plea of guilty. See Pet. at 1. Although petitioner has submitted a form

petition under 28 U.S.C. § 2254, it is established that challenges to a Superior Court judgment of

conviction must be pursued in that court under D.C. Code § 23-110, see Blair-Bey v. Quick, 151

F.3d 1036, 1042-43 (D.C. Cir. 1998); Byrdv. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997),

and that absent a showing of an inadequate or ineffective local remedy, "a District of Columbia

prisoner has no recourse to a federal judicial forum." Garris v. Lindsay, 794 F.2d 722, 726 (D.C.

Cir. 1986), cert. denied, 479 U.S. 993 (1986) (internal footnote omitted). Under District of

Columbia law,

      [an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to




                                                                                                               3
     apply for relief by motion pursuant to this section shall not be entertained by ... any
     Federal ... court if it appears ... that the Superior Court has denied him relief, unless
     it also appears that the remedy by motion is inadequate or ineffective to test the
     legality of his detention.

D.C. Code §23-110(g). The Superior Court and the D.C. Court of Appeals have entertained

petitioner's collateral challenges to his conviction. See Pet. at 3-4. Petitioner's lack of success in

the local courts, however, does not render the local remedy inadequate or ineffective, see Garris

v. Lindsay, 794 F.2d at 727; Charles v. Chandler, 180 F.3d 753, 756-58 (6th Cir. 1999) (citing

cases), and petitioner has provided no other basis for finding the local remedy inadequate. This

Court therefore lacks authority to entertain the petition. A separate Order of dismissal

accompanies this Memorandum Opinion.




                  ~09
                                                      United States District Judge

Date: September                 .




                                                 2